Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication receive 4/2/2021.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 4/2/2021 of Group I, claims 1-2, 4, 6, 9, 14, 16-28, 34, 36 and 46 is acknowledged.
Applicant has elected without traverse in the Reply filed on 4/2/2021 the following species: 
A1. the polypeptide comprises the amino acid sequence of SEQ ID NO 40 (claim 27)

B1. the first protease cleavage site is urokinase-type plasminogen activator (uPA) (claim 16)

C1. the first linker (L1) comprises the amino acid sequence of SEQ ID NO 17 (claim 18)

D1. the second protease cleavage site is matrix metalloproteinase-9 (MMP-9) (claim 21)

E1. the second linker (L2) comprises the amino acid sequence of SEQ ID NO 18 (claim 24)

The Restriction/Election Requirements are deemed proper and are made FINAL.
The species where the polypeptide comprises the amino acid sequence of SEQ ID NO 40 (claim 27) appears allowable.  Therefore, the species examined has been expanded to include the polypeptide comprises the amino acid sequence of SEQ ID NO 86 (claim 1).
Claims 1-2, 4, 6, 9, 14, 16-28, 34, 36, 38, 41, 45-48, 53, 56-61, 66-68, 73, 75-76, 78-81, 83-86, 88-90 and 94-95 are pending.
Claims 38, 41, 45, 47-48, 53, 56-61, 66-68, 73, 75-76, 78-81, 83-86, 88-90 and 94-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 4/2/2021.
Claims 4, 6, 9 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 4/2/2021.
Claims 1-2, 14, 16-24, 17-28, 34, 36 and 46 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 18 and 20-24 depend directly or indirectly from claims 17 or 19.
	Claims 16, 17, 19 and 22 lack clear antecedent basis in the recitation of "the first cleavage site" or "a second cleavage site" due to the fact that no first cleavage site is recited in claim 1.  Correction is required.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-2, 28, 34, 36 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (07/21/2016) PCT International Patent Application Publication WO 2016/115275 A1 corresponding to US Patent Publication 2019/0169245 A1 (hereinafter referred to as "Williams") in view of West et al. (10/27/2016) US Patent Application Publication 2016/0311903 A1 (hereinafter referred to as "West"). 
	With regards to claims 1-2, 28, 34, 36 and 46, Williams teaches:
	a) as in claims 1-2, 28, 34, 36 and 46, 
library comprising polynucleotides, wherein at least one of the polynucleotides encodes a polypeptide comprising, from N-terminus to C-terminus, a first peptide (FP), a cleavable moiety (CM), and a target binding moiety (TBM); wherein the CM comprises at least a first cleavage site; and wherein the TBM comprises an antibody light chain variable region and/or an antibody heavy chain variable region; wherein the polynucleotides in the library encode at least two, at least three, at least four, at least five, or at least ten unique polypeptides and each unique polypeptide comprise, from N-terminus to C-terminus, a first peptide (FP), a cleavable moiety (CM), and a target binding moiety (TBM); wherein the CM comprises at least a first cleavage site; and wherein the TBM comprises an antibody light chain variable region and/or an antibody heavy chain variable region; wherein the TBM comprises: (a) an antibody light chain variable region, and a heavy chain variable region C-terminal to the light chain variable region; or (b) an antibody heavy chain variable region, and a light chain variable region C-terminal to the heavy chain variable region; wherein at least one of the polynucleotides encoding the polypeptide is in a vector; wherein at least one of the polynucleotides encoding the polypeptide is in a cell, a kit comprising the library (see [0094] to [0102], [0186] and Table 2).
Williams does not explicitly teach:
	a) as in claim 1, wherein the FP comprises an amino acid sequence according to Formula (XIII): XmCXnCXo (SEQ ID NO: 86), wherein m is from 2-10, n is from 3-10, and o is from 1-10, and wherein each X is independently an amino acid selected from the group consisting of A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y.
	With regards to claim 1, West teaches:
	a) as in claim 1, wherein the FP comprises an amino acid sequence according to Formula (XIII): XmCXnCXo (SEQ ID NO: 86), wherein m is from 2-10, n is from 3-10, and o is from 1-10, and wherein each X is independently an amino acid selected from the group consisting of A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y (see example 9 and Table 9 on pages 98 to 99).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized functional equivalents in the substitution of the masking moieties of West for those of Williams, especially in view of the similar nature of both teachings with respect to masking moieties that reduce binding of activatable antibodies to their target.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 14, 16-24, 17-28, 34, 36 and 46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 9, 14, 16-28, 34, 36, 38, 41, 45-47, 56-57, 61, 66-68, 73, 75-76, 78-81, 83-86, 88-90 and 94 of copending Application Number 16966848.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a library comprising polynucleotides, wherein at least one of the polynucleotides encodes a polypeptide comprising, from N-terminus to C-terminus, a first peptide (FP), a cleavable moiety (CM), and a target binding moiety (TBM), wherein the FP comprises an amino acid sequence according to Formula (XIII): XmCXnCXo (SEQ ID NO: 86), wherein m is from 2-10, n is from 3-10, and o is from 1-10, and wherein each X is independently an amino acid selected from the group consisting of A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y; wherein the CM comprises at least a first cleavage site; and wherein the TBM comprises an antibody light chain variable region and/or an antibody heavy chain variable region and claim 1 in copending Application Number 16966848 is drawn to library comprising polynucleotides, wherein at least one of the polynucleotides encodes a polypeptide comprising, from N-terminus to C-terminus, a first peptide (FP), a cleavable moiety (CM), and a target binding moiety (TBM), wherein the FP comprises an amino acid sequence according to Formula (XIII): XmCXnCXo (SEQ ID NO: 86), wherein m is from 2-10, n is from 3-10, and o is from 1-10, and wherein each X is independently an amino acid selected from the group consisting of A, C, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y; wherein the CM comprises at least a first cleavage site; and wherein the TBM comprises an antibody light chain variable region and/or an antibody heavy chain variable region. 
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16966848.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639